Citation Nr: 0616338	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-03 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a respiratory 
disorder, to include bronchiectasis and residuals of 
pneumonia.  

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, L.W., and L.M.

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 10, to August 27, 
1962.  

In June 1999, the Board of Veterans' Appeals (Board) denied 
service connection for bronchiectasis and residuals of 
pneumonia.  The veteran's Motion for Reconsideration of the 
June 1999 Board decision was denied by the Chairman in May 
2003.  

This matter initially came before the Board on appeal from a 
February 2002 decision by the RO which found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a respiratory disorder, to include 
bronchiectasis and residuals of pneumonia, and denied service 
connection for a psychiatric disorder.  A videoconference 
hearing before the undersigned member of the Board was held 
in March 2003.  The Board remanded the appeal for additional 
development in January 2004 and October 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Concerning the veteran's attempt to reopen the claim of 
service connection for a respiratory disorder, the Board 
notes that a recent decision by the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court"), 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), addressed the question of whether VA adequately 
fulfilled the duty to notify under 38 U.S.C. § 5103(a) with 
respect to the appellant's claims to reopen.  In order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence - evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, VCAA notice 
requires that VA inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. Mar. 3, 2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Therefore, VA must consider the 
bases for the prior denial and notify the claimant of the 
type of evidence that would be necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  Proper notice 
should be provided in this regard.

Also, the Board's two prior attempts, by way of remand, to 
obtain a clear an unambiguous VA medical opinion as to 
etiology and, if possible, date of onset of the veteran's 
current psychiatric disorder have been unsuccessful.  In both 
instances, the examiners have not complied with the Board's 
instructions prior to submission.  In the most recent report 
in December 2005, the VA psychologist offered a diagnosis of 
depression due to the veteran's general medical condition.  
However, in his narrative, the examiner went on to state that 
the veteran's loss of physical health, employability, self-
esteem, and finances were "reportedly" due to pneumonia 
during service.  Similarly, the February 2004 VA examiner 
rendered an opinion with the qualification dependent upon 
whether the appellant's "subjective report if correct."  
The Board has requested the examiner on both occasions to 
review the record and make a medical determination based on 
the evidence of record, both objective and subjective, 
whether the veteran's current psychiatric disorder is 
etiologically related to his military service.  Essentially, 
the second opinion again appears to be based on statements 
made by the veteran.  In the October 2005 Board remand, the 
examiner was requested to state his opinion as to whether it 
is at least as likely as not that the veteran has a chronic 
psychiatric disorder that is etiologically related to his 
medical condition resulting in his discharge or is otherwise 
etiologically related to the veteran's military service.

In this case, the veteran contends that he has had 
psychiatric problems ever since he had pneumonia in service, 
and believes that his current psychiatric disorder is related 
to service.  The evidentiary record as currently constituted 
includes a November 2000 opinion by a social worker and 
cosigned by a readjustment counselor, to the effect that the 
veteran's current depression is related to a medical 
condition that began in service.  Since the Board is not 
competent to render an opinion requiring medical expertise, a 
medical opinion by a healthcare profession qualified in the 
field of psychiatry is required.  

Therefore, the appeal must be remanded for a clear and 
unambiguous medical opinion as to the etiology of any 
identified current psychiatric disorder.  Stegall v. West, 11 
Vet. App. 268 (1998).  If, in the opinion of the examiner, 
the veteran has a psychiatric disorder at present which is 
related to military service, the examiner must identify the 
specific medical report(s) which form the basis for that 
opinion.  The opinion can not be based solely on a history 
provided by the veteran or by family or friends, unless they 
are medically qualified to offer such an opinion.  Any 
favorable opinion must be supported by competent medical 
evidence, such as contemporaneous recorded medical reports 
during service or within close proximity to his discharge 
from service.  The examiner must identify with specificity, 
the first documented evidence of symptomatology consistent 
with a diagnosed psychiatric disorder.  In so doing, the 
examiner is requested to identify the cause or etiology of 
any diagnosed psychiatric disorder.  

Finally, the Board notes that while records have been 
received from the Social Security Administration concerning 
the veteran's award of disability benefits in 1987, the Board 
has some question as to whether all pertinent records were 
submitted to VA.  Specifically, the evidence received 
indicated that there were additional medical reports from 
1966 and 1967 that were considered in a "comparison point 
decision" in November 1967, and that those records were 
considered in the 1987 decision.  Therefore, another request 
should be made to obtain the veteran's complete file from the 
Social Security Administration.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
as to the information or evidence needed 
to reopen his claim of service connection 
for a respiratory disorder, to include 
bronchiectasis and residuals of pneumonia 
(See Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006), and to 
establish a disability rating and 
effective date for the service connection 
claim per Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should obtain from the Social 
Security Administration ALL available 
records pertinent to the award of Social 
Security disability benefits in 1967 and 
1987, including the administrative 
decisions and all medical records relied 
upon concerning the claim.  

3.  The claims file and a copy of this 
remand must be forwarded to the VA 
psychiatrist who examined the veteran in 
February 2004 for clarification of his 
diagnosis and an explanation as to 
whether the veteran has an acquired 
psychiatric disorder which is related to 
military service.  

If the physician is no longer employed by 
VA, the claims file should be referred to 
another qualified healthcare professional 
for review of the record and a clarifying 
opinion as to the etiology of any 
identified psychiatric disorder.  The 
examiner must review the claims file and 
include a notation to the effect that 
this record review took place.  

The examiner should clearly identify the 
date of onset and, if feasible, etiology 
of any current psychiatric disorder and 
offer an opinion as to whether it is at 
least as likely as not that the disorder 
was first manifested in service or is 
etiologically related to his pneumonia 
and or chronic bronchitis in service.  If 
a current psychiatric disorder is found 
to be related to a medical condition 
other than the respiratory order that was 
the basis for his discharge from service, 
the examiner is requested to indicate the 
specific medical condition.  If the 
examiner is only able to theorize or 
speculate as to this matter, he or she 
should so state.  The examiner should 
provide a complete rationale for all 
opinions offered with specific reference 
to the actual contemporaneous evidence 
that forms the basis of that opinion.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

